Citation Nr: 1410959	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  07-37 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from May 24, 1976 to June 18, 1976.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2012, the Veteran testified at a Videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  

In December 2012, the Board remanded the claim for additional development.  The case has since been returned to the Board for further appellate consideration. 

In May 2013, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2013).  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's current hepatitis C is etiologically related to his receipt of air gun immunization injections during basic training.  


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for service connection for hepatitis C have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision reached herein, discussion of the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is unnecessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

The Veteran contends that his hepatitis C, initially diagnosed in or around 2000, is related to his receipt of in-service immunization injections via a contaminated air gun.  

Service treatment records are negative for diagnoses, complaints, or symptomatology associated with hepatitis C.  Although service treatment records do not contain a record of immunizations, it appears that the January 1977 request for the Veteran's service treatment records was a limited request for service treatment records pertaining only to line of duty determinations and medical board proceedings.  Nevertheless, the Veteran has provided credible statements and testimony that he received immunizations via air gun during basic training.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (stating that the veteran as a lay person is competent to report information of which he or she has personal knowledge, i.e., information that he can gather through his senses).  This, combined with common knowledge that immunizations are intended to prevent the spread of communicable disease, especially in settings where numerous persons are house in close quarters, such as enlistees living in military barracks, and because administration of immunizations on enlistment is standard practice, the Board will resolve any doubt in the Veteran's favor and presume that he received immunizations via air gun as alleged during his basic training in 1976.  

VA and private treatment records reflect that hepatitis C was first diagnosed in or around 2000.

In March 2012, the Veteran was afforded a VA general medical examination to determine the nature and etiology of his hepatitis C.  He reported diagnosis with hepatitis C in 2000 and stated his belief that it is related to receiving a shot in 1976 with a blood contaminated "air gun" used to administer immunizations.  He denied participation in any activities that could cause his contraction of hepatitis C.  His only reported risk factor was accidental exposure to blood by health care workers (to include combat medic or corpsman).  Following a review of the claims file, to include a February 2009 pain management note by Dr. R with comment on issue with drug abuse resulting in financial gain, the examiner opined that the Veteran's hepatitis C was at least as likely as not incurred in or caused by his receipt of in-service immunizations via air gun as alleged.  She reasoned that because the Veteran had no other risk factors and because contaminated equipment is a known causative factor for development of hepatitis C, based on history only, the Veteran's hepatitis C is at least as likely as not service-connected.

In December 2012, the Board requested that an addendum or additional etiological opinion be obtained with consideration of all of the Veteran's known risk factors, to include documentation in a 1998 treatment record of a lengthy history of opioid drug abuse and drug seeking behavior beginning at age 18.  

The requested opinion was received in February 2013.  Following a review of the claims file, to include reference to an October 1998 psychiatric evaluation by Dr. G with notation of an opioid abuse history since age 18, the examiner opined that the Veteran's hepatitis C is less likely than not related to his military service, to include his alleged air gun injection therein.  He reasoned that the risk of contracting hepatitis from the in-service air gun injection would be no better than that of an individual contracting hepatitis C with no risk factors at all (hazard of 1 fold).  He stated that although it is biologically plausible, it has not been confirmed in case studies to be a risk factor.  He noted the Veteran's documented history of unprotected sexual exposure, but stated that because details of such exposure are not known, the Veteran's risk of exposure to hepatitis C due to sexual exposure could not be estimated.  He stated that the Veteran's main risk factor is his history of chronic opioid drug seeking and abuse for more than 35 years.  He stated that although the Veteran denied intravenous drug use in the record, there is evidence of multiple inconsistencies in his history to strongly suggest that his denial of such is not accurate.  

In May 2013, the Veteran submitted additional evidence in support of his claim, to include a statement from SMB an August 2006 federal court order that sealed the October 1998 report of psychological evaluation authored by Dr. G with notation of history of opioid drug abuse dating since the Veteran was 18.  SMB is the Veteran's ex-wife and private attorney who represented him in past VA and non VA matters.  Of relevance in this case is that she represented the Veteran during federal and civil litigation against Dr. G.  The federal litigation pertained to whether Dr. G violated the Veteran's privacy when he disseminated his October 1998 report of psychiatric evaluation to the Veteran's treatment providers and agencies from which he was seeking assistance without authorization of the Veteran and Dr. G's claimed immunity as a government contractor.  The civil litigation against Dr. G pertained to alleged defamatory and libelous statements and conclusions made by Dr. G in his October 1998 report, to include allegedly false statements and conclusions pertaining to the Veteran's alleged history of opioid abuse since age 18.  The accompanying August 2006 federal court order sealed all records referring to, derived from, or pertaining to Dr. G's October 1998 report of psychological evaluation and prohibited dissemination of it.  

Given that the February 2013 VA medical opinion that weighs against the claim appears to rely on a document that has been sealed by a federal court order and due to allegations of libel and defamation pertaining to history of the Veteran's alleged drug use, the Board finds that the favorable March 2012 opinion is entitled to greater probative weight in determining whether service connection is warranted for the Veteran's hepatitis C.  The Board acknowledges that there is significant question as to the Veteran's credibility pertaining to his risk factors for contraction of hepatitis C.  In that regard, VA treatment records, examination reports, and the Veteran's statements and sworn testimony of record show that he repeatedly denied any known risk factors for his contraction of hepatitis C in addition to alleged air gun injections during service.  Nevertheless, VA and private treatment records show additional risk factors to include surgical treatment of his right wrist in 1978 due to a fall-related injury, acupuncture treatment for chronic foot and ankle pain in or around 1998, sexual intercourse with contraction of genital herpes in 1998, and reported history of past use of liquid morphine was documented in a December 1998 VA treatment note.  Although such risk factors have not been addressed by a competent medical professional, the Board notes that three out of four of the aforementioned risk factors (wrist surgery, acupuncture, and use of liquid morphine) pertain to treatment received for what are now service-connected orthopedic disabilities.  The Veteran's only risk factor that appears to be wholly unrelated to his military service or service-connected disability is his history of exposure via sexual activity, which the VA physician who provided the February 2013 VA medical opinion stated that any associated risk could not be determined due to lack of detail of the Veteran's sexual history.   

In light of the foregoing, the Board finds that the competent and credible evidence of record is in relative equipoise as to whether the Veteran's hepatitis C is related to his alleged receipt of air gun immunizations received during service.  After resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted for hepatitis C.   


ORDER

Entitlement to service connection for hepatitis C is granted.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


